DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This action is a continuation of now-allowed applications 14/595,840, 16/132,584 and 16/806,346.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 2, particularly that the access right is associated with a prior ticket purchasing history, after the social media index is passed, in view of all other limitations present in the claims.
Afergan teaches identifying a simulated third party data source, receiving information about a third party data source, determining whether the data history includes parameters, and associating that with either a human or an automated entity.  Afergan is silent as to that the account history has a social media index, and that the method is particularly for analyzing data about a performance event.
Nagarajan teaches a DRM system for a client wherein the client has a threshold of time associated with an audio stream, then judging content distribution based upon this threshold.  Nagarajan does not teach that the data is about a performance event, merely about a recorded media file.
Duan (2015/0095247) teaches classifying fraud through an event, including a performance event, and then determines if the request is fraudulent.  However, Duan does not teach affinity-related analysis, and is silent as to that the fraudulent request comes from an automated source, instead teaching that the fraudulent request is another user.
Foster (2014/0337973) teaches security on a social platform, wherein the confidence of the incoming data is monitored and then the fraudulence potential is conveyed to the user.  Foster is silent as to an event, or a previous ticket purchasing metric, or an automated fraud determination.
Kohen (8,997,240) teaches a challenge system for authenticating social network activity, including determination of if the information is fraudulent information generated by bots.  Kohen is silent as a ticket purchasing history and that the determination is for a performance event.
Overall examiner finds different aspects of the invention in the art, but the combination of a performance event, the purchasing history of tickets for an event for the user, an index of social media account history, and determining whether the fraudulent party is automated or not creates a unique combination not found in the art.
Claims 9 and 16 are allowed for the same reasons as discussed above.  Claims 3-8, 10-15 and 17-21 depend upon claims 2, 9 and 16, and are therefore similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Tardif whose telephone number is 571-270-7810.  The examiner can normally be reached on M-F (9am-5pm).  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876